By the Court.
The instruction assumed that the plaintiff having full control of his horses voluntarily drove into *41the danger of which he had knowledge, and from which the injury to the horse resulted. There was, however, evidence of a substantial character tending to show that he did not have full control of his team and did not voluntarily drive upon the exposed track and wire. Whether he did or not should, upon the evidence, have been submitted to the jury.

Judgment of the evrcuit court and court of common pleas reversed.